Fitzgerald, J.
Defendant was indicted for criminal negligence in operation of vehicle, resulting in death.
The indictment is that “ the defendant on June 3,1938, * * * operated and drove a motor vehicle in a reckless and culpably negligent manner in that he drove said automobile at an excessive rate of speed, failed to have the same under proper control, and was otherwise so negligent and careless in the operation of said vehicle as to cause same to strike one William Brunner inflicting upon him injuries as a result of which he died.”
The defendant is entitled to know upon what act or conduct the claim of culpable negligence is predicated.
Section 275 of the Code of Criminal Procedure provides that an indictment must contain: “ A plain and concise statement of the act constituting the crime, without unnecessary repetition.”
It has been held that the purpose of an indictment is so to identify the charge against a defendant that his conviction or acquittal will protect bim against further prosecution; to inform him of the nature and character of the offense; and to acquaint him with the facts to be proved, so that he may be so reasonably informed as *657properly to prepare his defense. (People v. Helmer, 154 N. Y. 596; People v. Knapp, 147 App. Div. 436; affd., 206 N. Y. 373.)
The charge that the defendant “ was otherwise so negligent and careless in the operation of said vehicle,” etc., is so vague and indefinite that defendant should not be compelled to be put to a defense of such a charge.
Motion is granted to the extent that the People be required to furnish a bill of particulars of the acts and conduct of defendant other than those recited in the indictment, which will be relied upon to establish culpable negligence on his part in the operation of the automobile.